Citation Nr: 1522641	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-20 352	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an ulcer disability, claimed as a duodenal/colonic ulcer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral vision impairment, to include as secondary to herbicide exposure.

3.  Entitlement to an initial compensable evaluation for onychomycosis of the toenails.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970, including service in the Republic of Vietnam from December 1967 to July 1969.  

These matters came before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denying the claim of entitlement to service connection for a duodenal/colonic ulcer.  

The Veteran also appeals from a June 2008 rating decision which, in pertinent part, denied his claim of service connection for vision impairment.  He also appeals from a July 2009 Decision Review Officer (DRO) decision that granted service connection for PTSD and assigned an initial evaluation of 30 percent.  His claim of entitlement to service connection for onychomycosis of the toenails was also granted in that decision and an initial noncompensable rating was assigned.  

In a December 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a duodenal/colonic ulcer.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and in October 2013, the Court granted a joint motion to remand this issue back to the Board for further evidentiary development.  The December 2012 Board decision also remanded the issues of entitlement to service connection for a vision disorder and entitlement to increased initial evaluations for PTSD and onychomycosis of the toenails.  

The issues on appeal were remanded by the Board in May 2014.  

The Veteran testified before a DRO at an October 2008 hearing; a transcript has been associated with the Virtual folder.

In April 2015, the Veteran's spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child.  In a May 2015 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death.  Clarification should be sought as to whether the Veteran's spouse seeks to be substituted as the Veteran for purposes of processing the claim/appeal to completion.


FINDING OF FACT

In April 2015, the Veteran's spouse submitted a Certificate of Death which reflects that the Veteran died in March 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


